t c summary opinion united_states tax_court shawn a finnegan petitioner v commissioner of internal revenue respondent docket no 23643-05s filed date shawn a finnegan pro_se mark j miller and eric pearson specially recognized for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the year in the amount of dollar_figure the issue for decision is whether petitioner is entitled to claim a dependency_exemption and a child_tax_credit for the taxable_year pursuant to sec_151 and sec_24 respectively background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in reedsburg wisconsin petitioner is employed as a police officer with the sauk county wisconsin sheriff’s office petitioner was involved in a relationship with jessica k dykstra for an unspecified period of time prior to they were never married in ms dykstra gave birth to a male child m f in ms dykstra initiated a paternity action against petitioner in the circuit_court family court branch columbia county wisconsin family court as part of that action the family court adjudged petitioner to be the father of m f according to his admission of paternity in open court pursuant to a judgment on default judgment entered against ms dykstra the court uses initials when referring to a minor child the family court ordered that with respect to the issue of the dependency_exemption for m f petitioner be awarded the tax dependency_exemption for m f provided that he was in compliance with his obligation to maintain health insurance for the child and current in his child_support payments as provided under the judgment during all taxable years since the child’s birth including the taxable_year in issue m f has resided with ms dykstra petitioner resides approximately hour away from m f and has parenting time with him approximately once or twice a month petitioner paid dollar_figure in child_support to ms dykstra in this total comports with the amount that petitioner was ordered to pay in the underlying judgment on his federal_income_tax return petitioner claimed the dependency_exemption deduction and a child_tax_credit with respect to and for m f in the notice_of_deficiency respondent explained that he was disallowing petitioner’s claimed exemption for m f on the grounds that another taxpayer had also claimed the dependency_exemption for m f for the taxable_year accordingly respondent disallowed the exemption with respect to m f and correspondingly disallowed petitioner’s claimed child_tax_credit subsequent to his receiving the notice_of_deficiency petitioner was made aware of form_8332 release of claim to exemption for child of divorced or separated parents and of the fact that this form allows custodial parents to release a claim of dependency_exemption for a child petitioner sent a copy of form_8332 to ms dykstra asking her to complete and sign it at that time petitioner believed that because he was in compliance with the terms of the aforementioned judgment during the year in issue and because he believed that he had contributed over one- half of m f ’s total support for he should be entitled to claim the deduction when ms dykstra did not comply with petitioner’s first request he brought an enforcement action against ms dykstra on date and obtained a court order for her to sign the form_8332 for the taxable_year ms dykstra ultimately signed a form_8332 on date thereby agreeing not to claim an exemption for m f for the taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the taxpayer in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a petitioner did not argue that sec_7491 is applicable in this case nor did he establish that the burden_of_proof should shift to the respondent petitioner therefore bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayers see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer s upport includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs in determining whether an individual received more than one-half of his or her support from a taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id sec_152 carves out a special exception to the aforementioned in the case of parents who are divorced or separated this exception has been held to apply in cases where the parents were never married 121_tc_245 simply put sec_152 provides that if a child receives over half of his support from his parents and is in the custody of one or both of them for more than one-half of the calendar_year then the parent having custody of the child for a greater portion of the year at issue a k a the custodial_parent is entitled to claim the dependency_exemption deduction for that child unless the noncustodial_parent is shown entitled to the deduction under sec_151 including sec_152 or the custodial_parent has validly executed a written release of his or her right to claim the deduction as the custodial_parent of record the parties agree and the record is clear that petitioner was not the custodial_parent of m f during the year in issue petitioner maintains his entitlement to the exemption deduction with respect to m f because of the terms of the aforementioned judgment which gave him the right to claim m f as a dependent so long as he is current in his child_support and health insurance obligations the record is silent as to any evidence contrary to the fact that during the year in issue petitioner was compliant with these obligations however although the judgment provides that petitioner would be entitled to claim a dependency_exemption in for m f is it well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 114_tc_184 petitioner also argues his entitlement to claim the dependency_deduction by reason of ms dykstra’s releasing her claim to an exemption for m f for taxable_year on a form_8332 that she signed on date petitioner contends that ms dysktra’s action comports with the previously discussed exemption under sec_152 thus entitling him to claim the dependency_exemption for m f for taxable_year when a custodial_parent releases his or her exemption for more than year the noncustodial_parent must attach the original release to his tax_return for the immediate year and attach a copy of the release to each succeeding year on which he claims the dependency_deduction chamberlain v commissioner tcmemo_2007_178 respondent urges that we disregard the form_8332 submitted by petitioner on the grounds that he did not attach a completed form_8332 or its equivalent to his federal_income_tax return as required by sec_152 and sec_1_152-4t a temporary income_tax regs fed reg date petitioner admits that he did not attach a form_8332 to his timely filed federal_income_tax return for failure to attach a valid form_8332 or an equivalent written declaration to the return at the time of filing disqualifies a noncustodial taxpayer from claiming a dependency_exemption for his minor child see presley v commissioner tcmemo_1996_553 sec_152 is clear it grants the dependency_exemption to a noncustodial_parent only when he or she attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year on which he or she claims the exemption unfortunately irrespective of what is contained in the judgment as to petitioner’s right to claim a dependency_exemption for m f the law is clear that a taxpayer is entitled to a dependency_exemption in the taxable_year if and only if he is in compliance with sec_152 as previously stated petitioner has failed to meet this requirement accordingly the court concludes with respect to sec_152 petitioner is not entitled to claim a dependency_exemption with respect to m f for taxable_year accordingly and because petitioner failed to comply with this requirement we sustain respondent’s disallowance of the dependency_exemption claimed by petitioner finally and with respect to the child_tax_credit petitioner claimed for m f in sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioner was not allowed a deduction with respect to m f under sec_151 it follows that for the year in issue m f is not a qualifying_child consequently irrespective of language in the judgment to the contrary petitioner is not entitled to claim a child_tax_credit for m f in decision will be entered for respondent
